 



EXHIBIT 10.1
AMENDMENT NO. 1
TO
LINCOLN ELECTRIC HOLDINGS, INC.
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
Recitals
     WHEREAS, Lincoln Electric Holdings, Inc. (the “Company”) has adopted the
2006 Equity and Performance Incentive Plan (the “Plan”);
     WHEREAS, the Company now desires to amend the Plan to change the definition
of Market Value Per Share and the provision relating to adjustments in the event
of certain corporate transactions; and
     WHEREAS, the Board of Directors of the Company has approved this Amendment
No. 1 to the Plan (“Amendment No. 1”).
Amendment
     NOW, THEREFORE, the Plan is hereby amended by this Amendment No. 1,
effective as of October 20, 2006, as follows:
     1. Section 2(p) of the Plan is amended to read as follows:
     “Market Value Per Share” means, as of any particular date, the per share
closing price of a Common Share on the NASDAQ Global Market on the day such
determination is being made (as reported in The Wall Street Journal) or, if
there was no closing price reported on such day, on the most recently preceding
day on which such a closing price was reported; or if the Common Shares are not
listed or admitted to trading on the NASDAQ Global Market on the day as of which
the determination is being made, the amount determined by the Board to be the
fair market value of a Common Share on such day, unless otherwise determined by
the Board.
     2. Section 10 of the Plan is amended to read as follows:
     Adjustments. The Board shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder, in the Option Price and Base Price provided in outstanding
Appreciation Rights, and in the kind of shares covered thereby, as is equitably
required to prevent dilution or enlargement of the rights of Participants or
Optionees that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. However, such adjustments shall be made automatically, without the
necessity of Board action,

 



--------------------------------------------------------------------------------



 



on the customary arithmetical basis in the case of any stock split, including a
stock split effected by means of a stock dividend, and in the case of any other
dividend paid in shares of the Company. Moreover, in the event of any such
transaction or event, the Board, in its discretion, may provide in substitution
for any or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in good faith, may determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced. The Board shall also make or provide for such adjustments in
the numbers and kind of shares specified in Section 3 of this Plan as is
appropriate to reflect any transaction or event described in this Section 10.
Any such adjustment to the number specified in Section 3(b)(i) will be made in
such manner as not to cause any option intended to qualify as an Incentive Stock
Option to fail so to qualify.
     3. Except as amended by Amendment No. 1, the Plan shall remain unchanged
and in full force and effect.
     IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 1
effective as of the date first written above.

            LINCOLN ELECTRIC HOLDINGS, INC.
      By:   /s/ Frederick G. Stueber         Name:   Frederick G. Stueber       
Title:   Senior Vice President, General Counsel & Secretary     

2